Citation Nr: 0844690	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
insomnia.  

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus, type I.

3.  Entitlement to a rating in excess of 10 percent for right 
elbow bony exostosis with limitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from April 1977 until February 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.  The claims folder was subsequently 
transferred to the RO in Reno, Nevada.

The appellant provided testimony at a July 2008 BVA 
videoconference hearing.  A transcript of that proceeding is 
associated with the claims folder.  A review of that 
transcript indicated that the veteran had planned to submit 
additional private treatment records referable to his 
diabetes claim.  However, a review of the record shows that 
such records were never submitted.  There is no indication 
that the veteran requested an extension of time to produce 
additional evidence.  Based on the foregoing, the Board 
therefore finds that appellate review may proceed at this 
time.  Indeed, the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, 
given the veteran's failure to produce this additional 
evidence to this point, it is not apparent that additional 
development would serve a useful purpose, and in fact might 
result in unnecessarily imposing additional burdens on VA.   
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


FINDINGS OF FACT

1.  An unappealed January 2001 rating decision denied a 
request to reopen a claim of entitlement to service 
connection for intermittent insomnia.

2.  The evidence added to the record since January 2001, when 
viewed by itself or in the context of the entire record, does 
not raise a reasonable possibility of substantiating the 
claim.

3.  Throughout the rating period on appeal, the veteran's 
diabetes mellitus, type I, has been manifested by blackouts; 
the competent evidence does not indicate any regulation of 
activities or the existence of other compensable 
complications.

4. Throughout the rating period on appeal, the veteran's 
right elbow bony exostosis has been manifested by limited 
flexion to no worse than 95 degrees, with a loss of extension 
to no more than 25 degrees, with right arm weakness 
demonstrated.


CONCLUSIONS OF LAW

1.  The December January 2001 rating decision which denied 
the veteran's request to reopen a claim of entitlement to 
service connection for insomnia is final.  38 U.S.C.A. § 7105 
(West 2002). 

2.  The evidence received subsequent to the January 2001 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection have 
not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  The criteria for entitlement to an evaluation in excess 
of 40 percent for diabetes mellitus, type I, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2008).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right elbow bony exostosis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5015-5206, 5207 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008). The notification obligation in this 
case was accomplished by way of letters from the RO dated in 
October 2002, March 2006, January 2007, April 2007, and June 
2008.

The notice letters referenced above informed the veteran of 
the types of evidence necessary to substantiate the claims, 
and discussed the division of responsibility between VA and a 
claimant in developing a claim.  Moreover, regarding the 
insomnia claim, the veteran was properly informed as to the 
elements of new and material evidence, and of the basis of 
the last prior denial, as required under Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Regarding the increased rating 
claims, the veteran was apprised of the need to provide 
evidence of the impact of his disabilities on his employment 
and daily life, as set forth under Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Additionally, a March 2006 
communication described how VA assigns disability ratings and 
effective dates, as required under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Some of the above notice was provided following the initial 
adverse adjudication that is the subject of the present 
appeal.  As such, it is deficient as to timing.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Moreover, notice 
deficiencies are presumed prejudicial to the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
however, the presumption of prejudice is overcome, as a 
reasonable person could be expected to understand what 
evidence was required based on the aggregate of 
communications sent by VA.  Moreover, following issuance of 
complete notice, the claims were readjudicated and a 
Supplemental Statement of the Case was issued in July 2008.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.


Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  


I.  New and Material Evidence

The veteran initially raised a claim of entitlement to 
service connection for insomnia in December 1998.  That claim 
was denied in a December 1999 rating decision.  While the 
veteran initiated an appeal, such appeal was never perfected 
and the December 1999 rating action thus became final.  See 
38 U.S.C.A. § 7105.  

In a January 2001 determination, the denial of entitlement to 
service connection for insomnia was continued.  The veteran 
did not appeal that decision and it became final.  

In September 2002, the veteran again requested service 
connection for intermittent insomnia.  The claim was denied 
in the August 2003 rating decision that is the subject of the 
instant appeal.

Based on the procedural history outlined above, the issue for 
consideration as to the pes planus issue is whether new and 
material evidence has been received to reopen the claim.  

Under38 C.F.R. § 3.156(a), "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's insomnia claim was last 
finally considered in January 2001.  At that time, the claims 
file included service treatment records, post-service VA and 
private clinical records and examination reports, and the 
veteran's February 2000 hearing testimony given before the 
RO.  The service treatment records did reveal complaints of 
sleeping trouble noted on the January 1998 report of medical 
history completed at the time of separation.  However, the 
separation examination was objectively normal and no sleeping 
disorder was objectively manifested or diagnosis in service.  
The post-service records show reports of sleeping trouble at 
an April 1999 VA examination but do not reveal any objective 
manifestations or diagnoses of a sleep disorder.  The 
veteran's hearing testimony indicated that he was 
experiencing sleeping difficulties.  Based on this evidence 
the RO concluded that a chronic sleep disorder was not 
incurred in active service.  

Evidence added to the record since the time of the last final 
RO denial in January 2001 includes a July 2003 VA psychiatric 
examination in which the veteran again complained of sleeping 
difficulty.  That examination did not reveal objective 
manifestations or diagnosis of a sleep disorder.  A December 
2006 VA treatment record indicated a past medical history of 
sleep disturbance.  No symptoms were noted at that time.  A 
subsequent April 2008 sleep consult revealed a diagnosis of 
"rule out obstructive sleep apnea."  Additional studies 
were ordered.  According to the veteran's July 2008 hearing 
testimony before the Board, such studies confirmed a sleep 
disorder.  He explained that he was issued a machine to use 
at night to keep his airways open.

The evidence detailed above was not previously before agency 
decisionmakers and is not cumulative or redundant of other 
evidence of record in January 2001.  As such, it is new.  
Moreover, because it reflects post-service diagnoses not 
established by the evidence of record at the time of the last 
final rating decision in January 2001, it relates to an 
unestablished fact necessary to substantiate the claim.  
However, the Board nevertheless finds that the mere fact of a 
diagnosis shown a decade following separation from service 
does not raise a reasonable possibility of substantiating the 
claim.  Indeed, without some suggestion of a nexus to 
service, a current diagnosis cannot serve as a basis for a 
grant of service connection.  Because the recently received 
evidence does not contain any opinions of etiology or reveal 
a continuity of symptomatology suggesting that the current 
sleep disorder was incurred in service, such recently 
submitted evidence is not found to be material as 
contemplated under 38 C.F.R. § 3.156(a).  

Based on the foregoing, the request to reopen the previously 
denied claim must fail.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).


A.  Diabetes Mellitus

Throughout the rating period on appeal, the veteran is in 
receipt of a 40 percent evaluation for his diabetes mellitus, 
type I, pursuant to Diagnostic Code 7913.  Under that Code 
section, a 40 percent rating is warranted where the evidence 
demonstrates diabetes mellitus requiring insulin, restricted 
diet and regulation of activities.  

In order to be entitled to the next-higher 60 percent 
evaluation, the evidence must show diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

The evidence of record has been reviewed.  Such evidence 
documents that the veteran requires insulin for his diabetes 
mellitus.  Moreover, he has a restricted diet.  Indeed, the 
June 2007 VA examination report indicates that he follows the 
ADA diet.  However, there is no showing of any regulation of 
activities.  In fact, a June 2005 VA outpatient record 
contained an examiner's opinion that the veteran should not 
be limited from sitting, standing, and moving about.  
Moreover, the examiner found that the veteran had no 
limitations as to lifting, carrying, and manipulating 
objects.  Neither the May 2005 nor June 2007 VA examination 
stated that the veteran had restriction of activities due to 
his service-connected diabetes mellitus.  Private treatment 
records indicate insulin use and diet control but again do 
not show regulation of activities.  There is also no showing 
of complications that would be compensable if separately 
evaluated, as will be discussed in more detail below.  

As indicated above, multiple criteria associated with the 
next-higher 60 percent evaluation have not been demonstrated.  
However, one significant symptom, hypoglycemic reactions, 
have been shown.  Specifically, the evidence reveals numerous 
complaints and treatment for "blackout" episodes, or 
amnestic periods from which the veteran awakes with no memory 
of what had just happened.  

The May 2005 VA examination noted hypoglycemic reactions 
occurring 2 to 3 times per week, associated with blurred 
vision and dizziness.  In a July 2005 VA record, the veteran 
reported a history of black out spells.  The veteran 
indicated in a September 2005 VA report that he had recently 
lost a job due to his blackouts and in his October 2005 
Substantive Appeal that he was instructed not to drive due to 
the blackouts.  The claims file contains numerous lay 
statements attesting to the blackouts, which the veteran 
continued to endorse at his July 2008 videoconference hearing 
before the undersigned.  Moreover, competent evidence 
associates the blackouts with the veteran's diabetes-induced 
hypoglycemic reactions.  Specifically, the VA examiner in 
June 2007 stated that the blackouts were 
"definitely related to (the) Insulin therapy for diabetes 
mellitus type-1..."  

Based on the foregoing, the Board must determine whether the 
veteran's blackouts are a significant enough component of his 
disability picture to warrant assignment of a 60 percent 
rating even in the absence of other criteria such as 
restriction of activities and the existence of other 
compensable complications.  Here, the Board does not so find.  
Indeed, the VA examiner, with full knowledge of the veteran's 
blackout history, nevertheless determined that he was capable 
of sedentary work.  
Moreover, the evidence does not show that the hypoglycemic 
reactions required one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  
Considering this, and in light of the fact that two other 
criteria for a 60 percent rating have not been established, 
the Board concludes that the veteran's current disability 
picture is most nearly approximated by the 40 percent 
evaluation that has been in effect throughout the rating 
period on appeal.  

As noted earlier, the evidence also fails to demonstrate 
other compensable complications of diabetes mellitus.  In 
this regard, the VA examiner in June 2007 found that the 
veteran's ulnar neuropathy was secondary to elbow trauma and 
that it was less likely than not that the diabetes was a 
significant contributing factor with respect to the veteran's 
neurologic symptoms.  Moreover, no other competent evidence 
finds otherwise.  Indeed, the earlier May 2005 VA examination 
expressly noted that there was no evidence of peripheral 
neuropathy.  

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following Diagnostic Code 7913.  That note instructs the 
rater to evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Regarding other diabetic complications, a May 2005 VA 
ophthalmology consult contained a diagnosis of diminished 
macular reflex related to diabetes and causing slightly 
decreased vision.  However, subsequent eye examination in 
October 2005 was normal and no eye complications were 
detected upon VA examination in June 2007.  Moreover, to the 
extent that some disability was indicated in May 2005, the 
visual acuity findings noted at that time do not establish 
entitlement to a compensable evaluation under 38 C.F.R. 
§ 4.84a.  

In sum, there is no support for an evaluation in excess of 40 
percent for the veteran' diabetes mellitus, type I, for any 
portion of the rating period on appeal.  There is also no 
showing of any compensable complications of diabetes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


B.  Right Elbow Bony Exostosis

Throughout the rating period on appeal, the veteran's right 
elbow bony extostosis has been evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5015-5206.  

Under Diagnostic Code 5015, benign new growth of bones are to 
be rated on the basis of limitation of motion of the affected 
parts, as arthritis, degenerative. The affected part in this 
case is the veteran's right elbow.

Limitation of arm motion is addressed under Diagnostic Code 
5206.  Under that code section, a 10 percent rating is 
warranted where the evidence demonstrates forearm flexion of 
either the major or minor extremity limited to 100 degrees.  
In order to achieve the next-higher 20 percent rating, the 
evidence must show forearm flexion of either the major or 
minor extremity limited to 90 degrees.  

Also of relevance is Diagnostic Code 5207, concerning 
limitation of forearm extension.  That diagnostic code 
provides a 10 percent rating for forearm extension of either 
the major or minor extremity limited to 45-60 degrees.  In 
order to achieve the next-higher 20 percent rating, the 
evidence must show forearm extension of either the major or 
minor extremity limited to 75 degrees.  

In applying the above provisions, the Board calls attention 
to 38 C.F.R. § 4.71a, Plate I, which indicates that flexion 
begins at 0 degrees and in a normal arm reaches 110 degrees.  
Extension begins with the arm at 110 degrees and in a normal 
arm lowers to 0 degrees.  

Additionally, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Upon VA examination in July 2003, the veteran had right elbow 
flexion from 0 to 100 degrees.  Extension was limited by 10 
degrees.  The examiner added that, in considering DeLuca, he 
believed that the present ranges of motion were essentially 
permanent.  He did not foresee the likelihood of weakness, 
incoordination or further loss of range of motion of the 
right elbow.  

A VA clinical record dated in March 2006 indicates a loss of 
extension of 20 degrees and was lacking 10 degrees of 
flexion.  Substantial weakness was noted in the right arm.

In July 2006 VA record shows right arm flexion to 95 degrees.  
There was a 25 degree loss of extension.  Motor strength was 
intact in the elbow and wrist.  Right elbow pain was noted.  

In June 2007, the veteran underwent another VA examination.  
He had right elbow flexion to 135 degrees and extension to 0 
degrees.  He was able to perform those motions repetitively 
and without difficulty.  Motor strength was 5/5 in the right 
upper extremity.

Based on the above, there is no basis for an increased rating 
under Diagnostic Codes 5206 or 5207 during any portion of the 
rating period on appeal.   Indeed, flexion was not limited to 
90 degrees and extension was not limited to 75 degrees.  
Moreover, while acknowledging the veteran's complaints of 
right elbow pain, there is no showing of additional 
functional limitation such as to enable a finding that his 
disability picture is most nearly approximated by the next-
higher 20 percent evaluation.  Again, VA examiners found that 
the veteran's function was not additionally impaired due to 
factors such as pain and weakness, and he could perform 
repetitive motion without difficulty.  


C.  Extraschedular Considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for insomnia is denied.

A rating in excess of 40 percent for diabetes mellitus, type 
I, is denied.

A rating in excess of 10 percent for right elbow bony 
exostosis is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


